Citation Nr: 0627002	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-36 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to September 28, 1995, 
for the grant of service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  The Board issued a decision in October 1998 that 
determined the February 1973 rating decision (by which 
service connection for psychiatric disorder was denied) is 
final.

2.  A claim seeking service connection for a psychiatric 
condition was received on December 23, 1991.

3.  The veteran did not file a claim to reopen the previously 
denied claim for service connection for a psychiatric 
condition prior to December 23, 1991.  

4.  In an October 1998 Board decision, service connection for 
a psychiatric disorder was granted, which was made effective 
from September 1995, by a February 1999 rating action.  


CONCLUSION OF LAW

The requirements for an effective date of December 23, 1991, 
but no earlier, for the grant of service connection for an 
anxiety disorder are met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date Claim

In this case, the veteran contends that he is entitled to an 
earlier effective date for the grant of service connection 
for an anxiety disorder.  Under applicable criteria, except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a 
claim reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400 (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating intent to apply for a benefit under 
the laws administered by VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  In determining when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

A brief review of the history of this claim reveals service 
connection for a mental condition was denied by a February 
1973.  This decision was not appealed and the determination 
became final.  On December 23, 1991, the veteran again 
claimed entitlement to service connection for a mental 
impairment as a result of his military service; he was 
afforded a VA mental disorders examination in June 1992.  In 
October 1993 correspondence, the veteran indicated that he 
had been waiting two years on his claim for benefits.  Later 
that month the RO issued a rating decision in reference to an 
increased rating claim.  The October 1993 rating decision did 
not list the claim to reopen as an issue or discuss any 
evidence relating to a psychiatric condition.  

In November 1994 the veteran submitted another statement 
indicating he was seeking to establish service connection for 
a mental condition.  See also April 1995 deferred rating 
decision.  A letter was issued in May 1995 reminding the 
veteran that service connection for this condition had 
previously been denied and that new and material evidence was 
needed to reopen his claim.  In September 1995 the veteran 
submitted a private medical opinion, and a rating decision on 
his claim to reopen was issued in June 1996.  The veteran 
voiced disagreement with the June 1996 rating decision and 
perfected an appeal.  In an October 1998 decision, the Board 
reopened the veteran's claim and granted his underlying 
service connection claim.  The RO issued a rating decision in 
February 1999 which effectuated the grant of service 
connection and the RO assigned an effective date of September 
28, 1995.  In May 2000, the veteran indicated his effective 
date should be when he made his claim in November 1972.

As the veteran filed a claim seeking to reopen his service 
connection claim in December 1991, asked for an updated on 
his "claim for benefits" in October 1993, again referred to 
his psychiatric claim after it was not included in the 
October 1993 rating decision, and responded to the May 1995 
letter that was finally issued in connection with his claim 
to reopen, an earlier effective date to December 23, 1991 for 
service connection for anxiety disorder is appropriate in the 
instant case.  To this extent, the veteran's appeal is 
granted.  As the February 1973 rating decision is a final 
determination and the veteran did not file a claim to reopen 
prior to December 1991, the weight of the evidence is against 
an effective date prior to December 23, 1991.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application).

Duty to Notify and Assist

VA has certain notice and assistance requirements under the 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice 
must be provided to a claimant before the initial VA decision 
on a claim for benefits and must:  (1) inform the claimant 
about the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  It does not appear 
the RO explicitly addressed the notice and assistance 
requirements for the claim decided herein.  However, he was 
provided notice of the rating action on appeal, which 
included a copy of the decision that set forth the rationale 
for establishing effective dates.  The statement of the case 
likewise set forth the reasons for the decisions made in this 
case, the evidence that was considered, and the regulations 
governing effective dates as well as those that address VA's 
notice and duty to assist obligations.  Under these 
circumstances, the Board considers VA's notice requirements 
as met.

The October 1998 Board decision by which service connection 
was established, and the February 1999 rating action by which 
an effective date was assigned predates the November 2000 
enactment of the current duty to notify and assist statute 
and regulations.  While the regulations make the new duties 
retroactive to all pending claims, the veteran's current 
claim was substantiated prior to November 2000 and 
38 U.S.C.A. § 5103(a) notice was therefore not required.  As 
the statement of the case contained the relevant law and 
regulations governing the assignment of effective dates the 
procedural safeguards of 38 U.S.C.A. §§ 5104(b) and 7105(d) 
as well as 38 C.F.R. § 3.159(b) have been complied with such 
that this decision is not prejudicial.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 500-501 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Although the veteran has not been examined for VA 
purposes in connection with his effective date appeal, the 
results would be irrelevant with respect to this effective 
date claim, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  All identified medical records are associated with 
this claims folder, to include his various statements and 
claims of entitlement to VA benefits.  The veteran has not 
identified or authorized the request of any additional 
evidence.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

An effective date of December 23, 1991, but no earlier, for 
the award of service connection for an anxiety disorder is 
granted, subject to the laws and regulations regarding the 
disbursement of VA benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


